 


109 HR 3050 IH: Covering Kids Act of 2005
U.S. House of Representatives
2005-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3050 
IN THE HOUSE OF REPRESENTATIVES 
 
June 23, 2005 
Mrs. Johnson of Connecticut (for herself, Mr. Towns, Mrs. Bono, Mr. Kolbe, Mr. Simmons, and Mr. Shays) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend title XXI of the Social Security Act to provide grants to promote innovative outreach and enrollment under the Medicaid and State children’s health insurance programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Covering Kids Act of 2005. 
2.Grants to promote innovative outreach and enrollment under medicaid and SCHIP 
(a)Grants for expanded outreach activitiesTitle XXI of the Social Security Act (42 U.S.C. 1397aa et seq.) is amended by adding at the end the following: 
 
2111.Expanded outreach activities 
(a)Grants to conduct innovative outreach and enrollment efforts 
(1)In generalThe Secretary shall award grants to eligible entities to— 
(A)conduct innovative outreach and enrollment efforts that are designed to increase the enrollment and participation of eligible children under this title and title XIX; and 
(B)promote understanding of the importance of health insurance coverage for prenatal care and children. 
(2)Performance bonusesThe Secretary may reserve a portion of the funds appropriated under subsection (g) for a fiscal year for the purpose of awarding performance bonuses during the succeeding fiscal year to eligible entities that meet enrollment goals or other criteria established by the Secretary. 
(b)Priority for award of grants 
(1)In generalIn making grants under subsection (a)(1), the Secretary shall give priority to— 
(A)eligible entities that propose to target geographic areas with high rates of— 
(i)eligible but unenrolled children, including such children who reside in rural areas; or 
(ii)racial and ethnic minorities and health disparity populations, including those proposals that address cultural and linguistic barriers to enrollment; and 
(B)eligible entities that plan to engage in outreach efforts with respect to individuals described in subparagraph (A) and that are— 
(i)Federal health safety net organizations; or 
(ii)faith-based organizations or consortia. 
(2)10 percent set aside for outreach to Indian childrenAn amount equal to 10 percent of the funds appropriated under subsection (g) for a fiscal year shall be used by the Secretary to award grants to Indian Health Service providers and urban Indian organizations receiving funds under title V of the Indian Health Care Improvement Act (25 U.S.C. 1651 et seq.) for outreach to, and enrollment of, children who are Indians. 
(c)ApplicationAn eligible entity that desires to receive a grant under subsection (a)(1) shall submit an application to the Secretary in such form and manner, and containing such information, as the Secretary may decide. Such application shall include— 
(1)quality and outcomes performance measures to evaluate the effectiveness of activities funded by a grant awarded under this section to ensure that the activities are meeting their goals; and 
(2)an assurance that the entity shall— 
(A)conduct an assessment of the effectiveness of such activities against such performance measures; and 
(B)cooperate with the collection and reporting of enrollment data and other information determined as a result of conducting such assessments to the Secretary, in such form and manner as the Secretary shall require. 
(d)Dissemination of enrollment data and information determined from effectiveness assessments; annual reportThe Secretary shall— 
(1)disseminate to eligible entities and make publicly available the enrollment data and information collected and reported in accordance with subsection (c)(2)(B); and 
(2)submit an annual report to Congress on the outreach activities funded by grants awarded under this section. 
(e)Supplement, not supplantFederal funds awarded under this section shall be used to supplement, not supplant, non-Federal funds that are otherwise available for activities funded under this section. 
(f)DefinitionsIn this section: 
(1)Eligible entityThe term eligible entity means any of the following: 
(A)A State or local government. 
(B)A Federal health safety net organization. 
(C)A national, local, or community-based public or nonprofit private organization. 
(D)A faith-based organization or consortia, to the extent that a grant awarded to such an entity is consistent with the requirements of section 1955 of the Public Health Service Act (42 U.S.C. 300x–65) relating to a grant award to non-governmental entities. 
(E)An elementary or secondary school. 
(2)Federal health safety net organizationThe term Federal health safety net organization means— 
(A)an Indian tribe, tribal organization, or an urban Indian organization receiving funds under title V of the Indian Health Care Improvement Act (25 U.S.C. 1651 et seq.), or an Indian Health Service provider; 
(B)a federally-qualified health center (as defined in section 1905(l)(2)(B)); 
(C)a hospital defined as a disproportionate share hospital for purposes of section 1923; 
(D)a covered entity described in section 340B(a)(4) of the Public Health Service Act (42 U.S.C. 256b(a)(4)); and 
(E)any other entity or a consortium that serves children under a federally-funded program, including the special supplemental nutrition program for women, infants, and children (WIC) established under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), the head start and early head start programs under the Head Start Act (42 U.S.C. 9801 et seq.), the school lunch program established under the Richard B. Russell National School Lunch Act, and an elementary or secondary school. 
(3)Indians; Indian tribe; tribal organization; urban Indian organizationThe terms Indian, Indian tribe, tribal organization, and urban Indian organization have the meanings given such terms in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603). 
(g)AppropriationThere is appropriated, out of any money in the Treasury not otherwise appropriated, $50,000,000 for each of fiscal years 2006 and 2007 for the purpose of awarding grants under this section. Amounts appropriated and paid under the authority of this section shall be in addition to amounts appropriated under section 2104 and paid to States in accordance with section 2105, including with respect to expenditures for outreach activities in accordance with subsection (a)(1)(D)(iii) of that section.. 
(b)Extending use of outstationed workers to accept title XXI applicationsSection 1902(a)(55) of the Social Security Act (42 U.S.C. 1396a(a)(55)) is amended by striking or (a)(10)(A)(ii)(IX) and inserting (a)(10)(A)(ii)(IX), or (a)(10)(A)(ii)(XIV), and applications for child health assistance under title XXI. 
3.State option to provide for simplified determinations of a child’s financial eligibility for medical assistance under medicaid or child health assistance under SCHIP 
(a)MedicaidSection 1902(e) of the Social Security Act (42 U.S.C. 1396a(e)) is amended by adding at the end the following: 
 
(13) 
(A)At the option of the State, the plan may provide that financial eligibility requirements for medical assistance are met for a child who is under an age specified by the State (not to exceed 21 years of age) by using a determination made within a reasonable period (as determined by the State) before its use for this purpose, of the child’s family or household income, or if applicable for purposes of determining eligibility under this title or title XXI, assets or resources, by a Federal or State agency, or a public or private entity making such determination on behalf of such agency, specified by the plan, including (but not limited to) an agency administering the State program funded under part A of title IV, the Food Stamp Act of 1977, the Richard B. Russell National School Lunch Act, or the Child Nutrition Act of 1966, notwithstanding any differences in budget unit, disregard, deeming, or other methodology, but only if— 
(i)the agency has fiscal liabilities or responsibilities affected or potentially affected by such determination; and 
(ii)any information furnished by the agency pursuant to this subparagraph is used solely for purposes of determining financial eligibility for medical assistance under this title or for child health assistance under title XXI. 
(B)Nothing in subparagraph (A) shall be construed— 
(i)to authorize the denial of medical assistance under this title or of child health assistance under title XXI to a child who, without the application of this paragraph, would qualify for such assistance; 
(ii)to relieve a State of the obligation under subsection (a)(8) to furnish medical assistance with reasonable promptness after the submission of an initial application that is evaluated or for which evaluation is requested pursuant to this paragraph; 
(iii)to relieve a State of the obligation to determine eligibility for medical assistance under this title or for child health assistance under title XXI on a basis other than family or household income (or, if applicable, assets or resources) if a child is determined ineligible for such assistance on the basis of information furnished pursuant to this paragraph; or 
(iv)as affecting the applicability of any non-financial requirements for eligibility for medical assistance under this title or child health assistance under title XXI.. 
(b)SCHIPSection 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is amended by adding at the end the following: 
 
(E)Section 1902(e)(13) (relating to the State option to base a determination of child’s financial eligibility for assistance on financial determinations made by a program providing nutrition or other public assistance).. 
(c)Effective dateThe amendments made by this section take effect on October 1, 2005. 
 
